Citation Nr: 1744660	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-28 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral cataracts.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1970.

These matters come before the Board of Veterans' Appeals on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

Regarding the Veteran's claim for bilateral cataracts, his service treatment records show that he reported a history of wearing glasses on this entrance report of medical history, but no longer did. In March 1970 he was seen for an eye evaluation. At that time the right eye revealed normal vision, and the left eye revealed 20/25 vision.  Retinoscopy revealed a +4.00.  Although the report is somewhat hard to read, it appears the examiner indicated that the Veteran's left eye was very hyperopic but        he would not accept a prescription at that time.  

Per correspondence dated in September 2010, the Veteran stated that with respect to his bilateral cataracts, his right eye was diagnosed by the Tampa VA Medical Center (VAMC) eye clinic in 2008.  VA treatment records dated June 2011 do note that     the Veteran has vision problems and note the Veteran's report that he was told he    has cataracts in both eyes.  However, as discussed below, the treatment records confirming this diagnosis are not contained in the claims file. Given the foregoing, the Board finds that a VA eye examination and opinion would be helpful in adjudicating the Veteran's claim.

Regarding the Veteran's back claim, the Veteran contends he injured his back in service while lifting barrels of paint; however, he states he did not seek treatment for his back during service.  Per correspondence received in September 2010 and at the Veteran's Travel Board hearing, he stated that he received treatment in 2003/2004 from the Tampa VA Medical Center (VAMC) for his back where an MRI revealed that he had four ruptured discs and severe lower back arthritis.  Further, the October 2013 Statement of the Case (SOC) notes that VA outpatient treatment records document complaints of pain in the thoracic spine and lower back.  However, as discussed below, these treatment records have not been associated with the claims file.

Regarding all claims, the Board notes that there are sporadic treatment records contained in the claims file and some missing VA treatment records, to include the above-mentioned 2008 cataracts treatment and the 2003/2004 back treatment. In     this regard, at his November 2016 Travel Board hearing the Veteran testified that he received treatment from the Tampa VAMC around 1986 and from the Dayton VAMC in the 1990s.  He also stated that he lived in Georgia and there is a possibility that he may have received treatment from a VAMC located in that state. After a review of the claims file, the Board notes the earliest treatment record from Tampa VAMC is dated August 2010 and there are no records from a Georgia VAMC or the Dayton VAMC.  In addition, per the August 2012 rating decision and the October 2013 SOC, the RO listed as evidence treatment reports from the Tampa VAMC dated from September 12, 2009 through April 20, 2011 and treatment reports from the Martinsburg VAMC dated from June 3, 2011 through July 24, 2012.  However, only treatment records from the Tampa VAMC dated from August 2010 through April 2016 and treatment records from the Martinsburg VAMC dated June 3, 2011 are contained in the claims file.  As such, remand is warranted to obtain outstanding and ongoing treatment records.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Request outstanding VA treatment records, to include treatment records from the Tampa VAMC dated from 1986 to the present; from the Dayton VAMC dated from 1990 to present; and possibly from a VAMC located in Georgia.  Also, associate with the record   VA treatment reports from the Martinsburg VAMC dated from June 3, 2011 to July 24, 2012. All efforts       to obtain these records should be documented in the claims file. In addition, obtain and associate with the record updated VA treatment records dated since April 2016 to the present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

2. After the above has been completed to the extent possible, schedule the Veteran for a VA eye examination to determine the nature of the current disability and to obtain an opinion as to whether the current bilateral cataracts are related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be clearly set forth in detail. If the Veteran suffers from a refractive error, the examiner should specifically state such. 

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as        to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral cataracts are etiologically related to his military     service.  In forming the opinion, the examiner should explain the significance, if any, of the March 1970       eye evaluation in the service treatment records and         the decreased left eye vision noted on his September 1970 separation examination.  The examiner should explain the reasons for the conclusion reached.  

3. If, and only if, newly obtained treatment records reflect a diagnosis of a lower back disability, to include arthritis, schedule the Veteran for a VA spine examination to determine the nature of the current disability and to obtain an opinion as to whether the current lower back disability is related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be clearly set forth in detail. 

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as        to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability arose in service or is etiologically related to   his military service, to include the Veteran's report that he injured in his back during service while lifting barrels     of paint, but did not seek treatment because he worked through the pain.  The examiner should explain the reasons for the conclusion reached.  

4. After completing the above requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




